IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



COMMONWEALTH OF PENNSYLVANIA,                : No. 274 MAL 2016
                                             :
                    Respondent               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
DAMAR PARKER,                                :
                                             :
                    Petitioner               :
                                             :



PER CURIAM:
      And now, this 1st day of November, 2016, the Petition for Allowance of Appeal

and Petitioner’s Motion to Remand to Trial Court Pursuant to Decision of the

Pennsylvania Superior Court in Commonwealth v. Sean Ciccone, 2016 Pa. Super. 149,

2016 WL 3902841 (Pa. Super. filed July 12, 2016), are DENIED.



      Justice Mundy did not participate in the consideration or decision of this matter.